 

POTLATCHDELTIC CORPORATION

2019 LONG-TERM INCENTIVE PLAN

 

SECTION 1.  PURPOSE

The purpose of the PotlatchDeltic Corporation 2019 Long-Term Incentive Plan is
to attract, retain and motivate employees, officers and directors of the Company
and its Related Companies by providing them the opportunity to acquire a
proprietary interest in the Company and to align their interests and efforts to
the long-term interests of the Company’s stockholders.

SECTION 2.  DEFINITIONS

As used in the Plan, the following definitions apply to the terms indicated
below:

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Stock Award, Restricted Stock, Stock Unit, Performance Share,
Performance Unit, cash-based award or other incentive payable in cash or in
shares of Common Stock as may be designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Business Combination” has the meaning set forth in the definition of Change in
Control.

“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means  dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s Vice President, Human Resources or other person
performing that function or, in the case of directors and executive officers,
the Committee, whose determination shall be conclusive and binding.

“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company, means the occurrence of any of the
following events:

(i)The consummation of a merger or consolidation involving the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,

 

-1-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(A)all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company either directly or through one or more subsidiaries),

(B)no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or such other corporation or other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock or common equity of
the corporation or other entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation or other entity except to the extent that such ownership is based on
the beneficial ownership, directly or indirectly, of Outstanding Common Stock or
Outstanding Voting Securities immediately prior to the Business Combination, or

(C)at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or

(ii)Individuals who, as of May 9, 2018 constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director of the Company
subsequent to May 9, 2018 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors of the Company then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors of the Company, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or

(iii)The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either

(A)the then Outstanding Common Stock, or

 

-2-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(B)the combined voting power of the Outstanding Voting Securities,

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(1)any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Company;

(2)any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any employee benefit plan (or related trust) sponsored or maintained by the
Company; and

(3)any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any corporation pursuant to a transaction that complies with clauses (A), (B)
and (C) of paragraph (i) of this definition; or


(iv)The consummation of the sale, lease or exchange of all or substantially all
of the assets of the Company.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Committee” has the meaning set forth in Section 3.2.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means PotlatchDeltic Corporation, a Delaware corporation.

“Compensation Committee” means the Executive Compensation and Personnel Policies
Committee of the Board.

“Disability,” unless otherwise defined by the Committee for purposes of the Plan
in the instrument evidencing an Award or in a written employment, services or
other agreement between the Participant and the Company or a Related Company,
means a Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, in each case as determined by the Company’s Vice
President, Human Resources or other person performing that function or, in the
case of directors and executive officers, the Committee, whose determination
shall be conclusive and binding.

“Effective Date” has the meaning set forth in Section 16.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

-3-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

“Grant Date” means the later of (i) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (ii) the date on which all conditions precedent
to an Award have been satisfied, provided that conditions to the exercisability
or vesting of Awards shall not defer the Grant Date.

“Incumbent Board” has the meaning set forth in the definition of Change in
Control.

“Nonemployee Director” means a director who is not an employee of the Company.

“Outstanding Common Stock” has the meaning set forth in the definition of Change
in Control.

“Outstanding Voting Securities” has the meaning set forth in the definition of
Change in Control.

“Parent Company” means a company or other entity which as a result of a Business
Combination owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 8.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 8.1.

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 8.2.

“Person” has the meaning set forth in the definition of Change in Control.

“Plan” means the PotlatchDeltic Corporation 2019 Long-Term Incentive Plan, as
amended from time to time.

“Prior Plan” has the meaning set forth in Section 4.1(b).

 

-4-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

“Related Company” means any corporation in which the Company owns, directly or
indirectly, at least 50% of the total combined voting power of all classes of
stock, or any other entity (including, but not limited to, limited liability
companies, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least 50% of the combined equity thereof.  

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 7, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

“Restricted Stock Unit” means a Stock Unit subject to restrictions prescribed by
the Committee.

“Retirement” means, unless otherwise defined in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, termination of employment
after attaining age 65, or after attaining age 55 and completing ten years of
credited service (as determined by the methodology set forth in such agreement
or by the Committee in its sole discretion) with the Company and all Related
Companies.

“Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.  

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stock Award” means an Award of shares of Common Stock granted under Section 7,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 7 (including, without limitation, a Restricted Stock Unit).

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an
Acquired Entity.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Business Combination.

“Termination of Service,” unless the Committee determines otherwise with respect
to an Award, means a termination of employment or service relationship with the
Company or a Related Company for any reason, whether voluntary or involuntary,
including by reason of death, Disability or Retirement.  Any question as to
whether and when there has been a Termination of Service for the purposes of an
Award and the cause of such Termination of Service shall be determined by the
Company’s Vice President, Human Resources or other person performing that
function or, with respect to directors and executive officers, by the Committee,
whose determination shall be conclusive and binding.  Transfer of a
Participant’s employment or service relationship between the Company and any
Related Company shall not be considered a Termination of Service for purposes of
an Award.  Unless the Committee determines otherwise,

 

-5-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

a Termination of Service shall be deemed to occur if the Participant’s
employment or service relationship is with an entity that has ceased to be a
Related Company.  A Participant’s change in status from an employee of the
Company or a Related Company to a nonemployee director, of the Company or a
Related Company or a change in status from a nonemployee director of the Company
or a Related Company to an employee of the Company or a Related Company, shall
not be considered a Termination of Service.

SECTION 3.  ADMINISTRATION

 

3.1

Administration of the Plan

(a)

The Plan shall be administered by (i) the Board or (ii) the Compensation
Committee; provided, however, that with respect to Nonemployee Directors, the
Plan shall be administered by the Nominating and Corporate Governance Committee
of the Board unless otherwise determined by the Board.

(b)

The members of the Compensation Committee shall meet the independence
requirements of the applicable stock exchange upon which the Common Stock is
listed.  If any member of the Compensation Committee (or the Nominating and
Corporate Governance Committee if applicable), does not qualify as a
“non-employee director” for purposes of Rule 16b-3 promulgated under the
Exchange Act, then Awards under the Plan for the executive officers of the
Company and Nonemployee Directors shall be administered by a subcommittee
consisting of each Compensation Committee member (or Nominating and Corporate
Governance Committee members if applicable) who qualifies as a “non-employee
director.” If fewer than two Compensation Committee members (or Nominating and
Corporate Governance Committee members if applicable) qualify as “non-employee
directors,” then the Board shall appoint one or more other Board members to such
subcommittee who do qualify as “non-employee directors,” so that the
subcommittee will at all times consist of two or more members all of whom
qualify as “non-employee directors” for purposes of Rule 16b-3 promulgated under
the Exchange Act.

 

3.2

Delegation

Notwithstanding the foregoing, the Board may also delegate concurrent
responsibility for administering the Plan, including with respect to designated
classes of Eligible Persons, to committees other than the Compensation Committee
or the Nominating and Corporate Governance Committee consisting of one or more
members of the Board, subject to such limitations as the Board deems
appropriate, except with respect to grants of Awards to Participants who are
subject to Section 16 of the Exchange Act.  Members of any such committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time.  To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of Eligible Persons, within limits
specifically prescribed by the Board or the Compensation Committee; provided,
however, that no such officer shall have or obtain authority to grant Awards to
himself or herself or to any person subject to Section 16 of the Exchange Act.  

 

-6-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

All references in the Plan to the “Committee” shall be, as applicable, to the
Board, the Compensation Committee, the Nominating and Corporate Governance
Committee of the Board or any other committee or any officer to whom authority
has been delegated to administer the Plan.

 

3.3

Administration and Interpretation by Committee

(a)Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (vii) determine whether, to what extent and
under what circumstances cash, shares of Common Stock, other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant; (viii) interpret and administer the Plan
and any instrument evidencing an Award, notice or agreement executed or entered
into under the Plan; (ix) establish such rules, regulations and subplans as it
shall deem appropriate for the proper administration and operation of the Plan;
(x) delegate ministerial duties to such of the Company’s employees as it so
determines; and (xi) make any other determination and take any other action that
the Committee deems necessary or desirable for administration of the Plan.

(b)The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s reduction in hours of employment or service shall be
determined by the Company’s Vice President, Human Resources or other person
performing that function or, with respect to directors or executive officers, by
the Committee, whose determination shall be final.

(c)Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any stockholder and any
Eligible Person.  A majority of the members of the Committee may determine its
actions.

SECTION 4.  SHARES SUBJECT TO THE PLAN

 

4.1

Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 12.1, the
aggregate maximum number of shares of Common Stock available for issuance under
the Plan shall be:

(a)1,200,000 shares; plus

 

-7-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(b)(i) any shares set aside and reserved for issuance, but not issued or subject
to outstanding awards, under the Company’s 2014 Long-Term Incentive Plan (the
“Prior Plan”) on the Effective Date and (ii) any shares subject to outstanding
awards under the Prior Plan on the Effective Date that cease to be subject to
such awards following the Effective Date (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested or nonforfeitable shares), which shares shall cease to be set aside or
reserved for issuance pursuant to the Prior Plan, and shall instead be set aside
and reserved for issuance pursuant to the Plan, effective on the respective
dates on which such shares may be added to the Plan by reason of this paragraph
(b), up to an aggregate maximum of 1,002,529shares.

Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.

 

4.2

Share Usage

(a)If any Award lapses, expires, terminates or is canceled prior to the issuance
of shares thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to the Company, the shares subject to
such Awards and the forfeited shares shall again be available for issuance under
the Plan.  Any shares of Common Stock (i) tendered by a Participant or retained
by the Company as full or partial payment to the Company for the purchase price
of an Award or to satisfy tax withholding obligations in connection with an
Award or (ii) covered by an Award that is settled in cash, or in a manner such
that some or all of the shares of Common Stock covered by the Award are not
issued, shall not be available for Awards under the Plan.

(b)The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.

(c)Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan.  Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan.  In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Committee,
the shares available for grant pursuant to the terms of such preexisting plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of common stock of the
entities that are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of shares of Common Stock
authorized for issuance under the Plan; provided, however, that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of such preexisting plans, absent the acquisition
or combination, and shall only be made to individuals who were not employees or
directors of the Company or a Related Company prior to such acquisition or
combination.  In the event that a written agreement between the Company

 

-8-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

and an Acquired Entity pursuant to which a merger or consolidation is completed
is approved by the Board and that agreement sets forth the terms and conditions
of the substitution for or assumption of outstanding awards of the Acquired
Entity, those terms and conditions shall be deemed to be the action of the
Committee without any further action by the Committee, except as may be required
for compliance with Rule 16b-3 under the Exchange Act, and the persons holding
such awards shall be deemed to be Participants.

 

4.3

Limitations

(a)Limitations on Vesting. Notwithstanding any other provision of the Plan to
the contrary, equity-based Awards granted under the Plan shall vest no earlier
than the first anniversary of the date the Award is granted (excluding for this
purpose, any Substitute Awards and shares delivered in lieu of fully vested cash
Awards); provided, that the Committee may grant equity-based Awards with respect
to up to 5% of the number of shares authorized for issuance under Section 4.1 as
of the Effective Date without regard to the minimum vesting period set forth in
this Section 4.2 (the “Carve-Out Exception”). To the extent Section 4.1 is
amended to increase the number of Shares authorized for issuance under the Plan,
then 5% of the shares subject to such increase shall be added to, and increase,
the number of shares subject to the Carve-Out Exception.  The foregoing
restriction shall not apply to the Committee’s discretion to provide for
accelerated exercisability or vesting of an Award in case of a Participant’s
death, Disability [or Retirement]. The treatment of Awards in connection with a
Change of Control shall be governed solely in accordance with the terms set
forth in Section 12.3. In addition, if and to the extent the Committee
accelerates vesting or exercisability of an Award or otherwise acts to waive or
lapse any restriction on an Award, other than in connection with a Participant’s
death, Disability or a Change in Control, the shares covered by such Committee
action shall similarly count towards the foregoing 5% limitation.

(b)Limits on Awards to Participants. No employee may be granted Awards other
than Performance Units in the aggregate in any calendar-year period with respect
to more than 300,000 shares of Common Stock for such Awards, except that the
Company may make additional one-time grants of such Awards for up to 300,000
shares to newly hired or newly promoted employees, which numbers shall be
calculated and adjusted pursuant to Section 12.1.  The maximum dollar value
payable with respect to Performance Units or other Awards payable in cash
granted to any employee in any calendar-year period is $10,000,000.

Notwithstanding anything contained herein to the contrary, no Participant may
receive Common Stock pursuant to or in connection with the payment of any Award
to the extent it would result in a violation of the stock ownership limitations
set forth in the Company’s Restated Certificate of Incorporation or would impair
the Company’s status as a “real estate investment trust” within the meaning of
Sections 856 through 860 of the Code.  

(c)

Limits on Awards to Nonemployee Directors.  Notwithstanding any other provision
of this Plan to the contrary, the aggregate value of cash compensation and the
grant date fair value of shares of Common Stock (computed as of the date of
grant in accordance with

 

-9-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

applicable financial accounting rules) that may be awarded or granted during any
calendar-year period to any Nonemployee Director in respect of the director’s
service as a member of the Board shall not exceed $600,000 (excluding awards
made pursuant to deferred compensation arrangements in lieu of all or a portion
of cash retainer fees). The Board may at any time provide any Nonemployee
Director with a retainer or other fee in addition to the amount stated above,
including for service on a specific purpose committee or for any other special
service, in each case determined in the discretion of the Board.

SECTION 5.  ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects.    

SECTION 6.  AWARDS

 

6.1

Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan.  Such Awards may be
granted either alone or in addition to or in tandem with any other type of
Award.  Any Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 

6.2

Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.

 

6.3

Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award.  If any such deferral election is permitted or required,
the Committee, in its sole discretion, shall establish rules and procedures for
such payment deferrals, which may include the grant of additional Awards or
provisions for the payment or crediting of interest or dividend equivalents,
including converting such credits to deferred stock unit equivalents.  Deferral
of any Award or payment thereunder shall satisfy the requirements for exemption
from Section 409A or satisfy the requirements of Section 409A as determined by
the Committee prior to such deferral.

 

6.4

Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends or
dividend equivalents paid with respect to shares of Common Stock underlying an
Award in a manner determined by the Committee in its sole discretion.  The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate.  The Committee, in its sole discretion,
may determine the form of payment of dividends or dividend equivalents,

 

-10-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

including cash, shares of Common Stock, Restricted Stock or Stock
Units.  Notwithstanding the foregoing, any dividends or dividend equivalents
credited to an Award shall accrue and be paid only to the extent the Award
becomes vested or payable.  Also, notwithstanding the foregoing, the crediting
of dividends or dividend equivalents must comply with or qualify for an
exemption under Section 409A.

SECTION 7.  STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

 

7.1

Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

 

7.2

Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions on Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 11,
(a) the shares covered by each Award of Restricted Stock shall become freely
transferable by the Participant, and (b) Stock Units shall be paid in shares of
Common Stock or, if set forth in the instrument evidencing the Awards, in cash
or a combination of cash and shares of Common Stock.  

 

7.3

Waiver of Restrictions

The Committee, in its sole discretion, may waive the repurchase or forfeiture
period and any other terms, conditions or restrictions on any Restricted Stock
or Stock Unit under such circumstances and subject to such terms and conditions
as the Committee shall deem appropriate.

SECTION 8.  PERFORMANCE AWARDS

 

8.1

Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award.  Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the
Committee.  Notwithstanding the foregoing, the amount to be paid

 

-11-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

under an Award of Performance Shares may be adjusted on the basis of such
further consideration as the Committee shall determine in its sole discretion.

 

8.2

Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award.  Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee.  Notwithstanding the foregoing, the amount to be paid under an Award
of Performance Units may be adjusted on the basis of such further consideration
as the Committee shall determine in its sole discretion.

SECTION 9.  OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

SECTION 10.  WITHHOLDING

 

10.1

Payment of Tax Withholding and Other Obligations

The Company may require the Participant to pay to the Company or a Related
Company, as applicable, the amount of (a) any taxes that the Company or a
Related Company is required by applicable federal, state, local or foreign law
to withhold with respect to the grant, vesting or exercise of an Award (“tax
withholding obligations”) and (b) any amounts due from the Participant to the
Company or to any Related Company (“other obligations”).  Notwithstanding any
other provision of the Plan to the contrary, the Company shall not be required
to issue any shares of Common Stock or otherwise settle an Award under the Plan
until such tax withholding obligations and other obligations are satisfied.

 

10.2

Payment Methods

The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by:  (a) paying
cash to the Company or a Related Company, (b) having the Company or a Related
Company, as applicable, withhold an amount from any cash amounts otherwise due
or to become due from the Company or a Related Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, (d) surrendering a number of shares of Common
Stock the Participant already

 

-12-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

owns having a value equal to the tax withholding obligations and other
obligations, (e) selling shares of Common Stock issued under an Award on the
open market or to the Company, or (f) taking such other action as may be
necessary in the opinion of the Committee to satisfy any applicable tax
withholding obligations or other obligations.  The value of the shares so
withheld or surrendered may not exceed the employer’s minimum required tax
withholding rate, or such other applicable rate as is necessary to avoid adverse
treatment for financial accounting purposes, as determined by the Committee its
sole discretion.

SECTION 11.  ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent, at the discretion of the Committee, the
instrument evidencing the Award permits the Participant to designate one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death.  Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit a Participant to
assign or transfer an Award without consideration, subject to such terms and
conditions as the Committee shall specify.

 

-13-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION 12.  ADJUSTMENTS

 

12.1

Adjustment of Shares

(a)In the event that, at any time or from time to time, a stock dividend, stock
split, spin off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(i) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (ii) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, or the declaration of a dividend payable in cash that has a material
effect on the price of issued shares, then the Committee shall make proportional
adjustments in (A) the maximum number and kind of securities available for
issuance under the Plan; (B) the maximum number and kind of securities set forth
in Section 4.3; and (C) the number and kind of securities that are subject to
any outstanding Award and, if applicable, the per share price of such
securities.

(b)(b)Adjustments, if any, and any determinations or interpretations made by the
Committee as to whether any adjustment shall be made, including any
determination of whether a distribution is other than a normal cash dividend or
is a cash dividend that will have a material effect on the price of issued
shares, and the terms of any of the foregoing adjustments shall be conclusive
and binding.

(c)

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.  Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Change in Control shall not be
governed by this Section 12.1 but shall be governed by Sections 12.2 and 12.3,
respectively.

 

12.2

Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company.  To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 

12.3

Change in Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment,

 

-14-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

services or other agreement between the Participant and the Company or a Related
Company, in the event of a Change in Control:

(a)If the Change in Control is a Business Combination in which Awards could be
converted, assumed, substituted for or replaced by the Successor Company, then,
if and to the extent that the Successor Company converts, assumes, substitutes
or replaces an Award, other than Performance Shares, Performance Units and other
outstanding Awards that are subject to vesting based on the achievement of
specified performance goals, the vesting restrictions or forfeiture provisions
applicable to such Award shall not be accelerated or lapse, and all such vesting
restrictions or forfeiture provisions shall continue with respect to any shares
of the Successor Company or other consideration that may be received with
respect to such Award.  If and to the extent that Awards, other than Performance
Shares, Performance Units and other outstanding Awards that are subject to
vesting based on the achievement of specified performance goals, are not
converted, assumed, substituted for or replaced by the Successor Company, such
Awards shall become fully vested and exercisable or payable, and all applicable
restrictions or forfeiture provisions shall lapse, immediately prior to the
Change in Control and such Awards shall terminate at the effective time of the
Change in Control.

If the Change in Control is not a Business Combination in which Awards could be
converted, assumed, substituted for or replaced by the Successor Company, all
outstanding Awards, other than Performance Shares, Performance Units and other
outstanding Awards that are subject to vesting based on the achievement of
specified performance goals, shall become fully vested and exercisable or
payable, and all applicable restrictions or forfeiture provisions shall lapse,
immediately prior to the Change in Control and such Awards shall terminate at
the effective time of the Change in Control.

For the purposes of this Section 12.3(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Business Combination the right confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Business Combination, the consideration (whether stock, cash or other
securities or property) received in the Business Combination by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the Business Combination is not
solely common stock of the Successor Company, the Committee may, with the
consent of the Successor Company, provide for the consideration to be received
pursuant to the Award, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in Fair Market
Value to the per share consideration received by holders of Common Stock in the
Business Combination.  The determination of such substantial equality of value
of consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

(b)All Performance Shares or Performance Units or other outstanding Awards that
are subject to vesting based on the achievement of specified performance goals
and that are

 

-15-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

earned and outstanding as of the date the Change in Control is determined to
have occurred and for which the payout level has been determined shall be
payable in full in accordance with the payout schedule pursuant to the
instrument evidencing the Award or a program adopted pursuant to the Plan.  Any
remaining outstanding Performance Shares or Performance Units or other
outstanding Awards that are subject to vesting based on the achievement of
specified performance goals (including any applicable performance period) for
which the payout level has not been determined shall be payable in accordance
with the terms and payout schedule pursuant to the instrument evidencing the
Award.  Any existing deferrals or other restrictions not waived by the Committee
in its sole discretion shall remain in effect.

(c)Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change in Control that is a Business
Combination that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Business Combination and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Business Combination, or, in the event the Business Combination is
one of the transactions listed under subsection (C) in the definition of
Business Combination or otherwise does not result in direct receipt of
consideration by holders of Common Stock, the value of the deemed per share
consideration received, in each case as determined by the Committee in its sole
discretion, multiplied by the number of shares of Common Stock subject to such
outstanding Awards (to the extent then vested and exercisable or whether or not
then vested and exercisable, as determined by the Committee in its sole
discretion) exceeds (y) if applicable, the respective aggregate exercise price
or grant price for such Awards.

(d)For the avoidance of doubt, nothing in this Section 12.3 requires all
outstanding Awards to be treated similarly.

 

12.4

Further Adjustment of Awards

Subject to Sections 12.2 and 12.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards.  Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants.  The Committee may take such action before or after granting
Awards to which the action relates and before or after any public announcement
with respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change of control that is the reason for such action.

 

-16-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

12.5

No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

12.6

No Fractional Shares

No fractional shares of Common Stock shall be issued under the Plan, and the
Committee shall determine the manner in which fractional share value shall be
treated.

 

12.7

Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 12 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 12 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.

SECTION 13.  RECOVERY OF COMPENSATION

Notwithstanding any other provision of the Plan to the contrary and to the
maximum extent allowed by law, Awards granted under the Plan shall be subject to
(a) the PotlatchDeltic Corporation Incentive Compensation Recovery Policy, as it
may be amended from time to time, and (b) any other compensation recovery
policies as may be adopted from time to time by the Company to comply with
applicable law and/or stock exchange requirements, or otherwise, to the extent
determined by the Committee in its discretion to be applicable to a Participant.

SECTION 14.  AMENDMENT AND TERMINATION

 

14.1

Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board.  Subject to
Section 14.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.

 

-17-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

14.2

Term of the Plan

Unless sooner terminated as provided herein, the Plan shall automatically
terminate ten years from the Effective Date.  After the Plan is terminated, no
future Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their terms and conditions and the Plan’s terms
and conditions.

 

14.3

Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan.  Notwithstanding the foregoing, any adjustments
made pursuant to Section 12 shall not be subject to these restrictions.

SECTION 15.  GENERAL

 

15.1

No Individual Rights

(a)No individual or Participant shall have any claim to be granted any Award
under the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.

(b)Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.

 

15.2

Issuance of Shares

(a)Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

(b)The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

 

-18-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(c)The inability of the Company or impracticability for the Company, as
determined by the Committee in its sole discretion, to obtain or maintain
approval from any regulatory body having jurisdiction or to comply with
applicable requirements, which approval and compliance are deemed by the
Company’s counsel to be necessary to the lawful issuance, delivery, and sale of
any shares of Common Stock, shall relieve the Company of any liability in
respect of the failure to issue, deliver, or sell such shares as to which the
requisite approval has not been obtained or as to which any necessary
requirements are not met.

(d)As a condition to the receipt of Common Stock pursuant to an Award under the
Plan, the Company may require (i) the Participant to represent and warrant at
the time of any such exercise or receipt that such shares are being purchased or
received only for the Participant’s own account and without any present
intention to sell or distribute such shares and (ii) such other action or
agreement by the Participant as may from time to time be necessary to comply
with federal, state and foreign securities laws.  At the option of the Company,
a stop-transfer order against any such shares may be placed on the official
stock books and records of the Company, and a legend indicating that such shares
may not be pledged, sold or otherwise transferred, unless an opinion of counsel
is provided (concurred in by counsel for the Company) stating that such transfer
is not in violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration.  The Committee may also
require the Participant to execute and deliver to the Company a purchase
agreement or such other agreement as may be in use by the Company at such time
that describes certain terms and conditions applicable to the shares.

(e)To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

15.3

Indemnification

(a)Each person who is or shall have been a member of the Board, the Compensation
Committee or a committee of the Board, or an officer of the Company to whom
authority was delegated in accordance with Section 3, shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof, with the Company’s
approval, or paid by such person in satisfaction of any judgment in any such
claim, action, suit or proceeding against such person; provided, however, unless
such loss, cost, liability or expense is a result of such person’s own willful
misconduct or except as expressly provided by statute, that such person shall
give the Company an opportunity, at its own expense, to handle and defend the
same before such person undertakes to handle and defend it on such person’s own
behalf.

 

-19-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(b)The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.

 

15.4

No Rights as a Stockholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award or Restricted Stock Award, shall entitle the Participant to
any cash dividend, voting or other right of a stockholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.

 

15.5

Compliance with Laws and Regulations

(a)The Plan and Awards granted under the Plan are intended to be exempt from the
requirements of Section 409A to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise.  To the extent Section 409A is applicable
to the Plan or any Award granted under the Plan, it is intended that the Plan
and any Awards granted under the Plan comply with the deferral, payout and other
limitations and restrictions imposed under Section 409A.  Notwithstanding any
other provision of the Plan or any Award granted under the Plan to the contrary,
the Plan and any Award granted under the Plan shall be interpreted, operated and
administered in a manner consistent with such intentions.  Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, (i) with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant’s employment or service are
intended to mean the Participant’s “separation from service,” within the meaning
of Section 409A(a)(2)(A)(i) of the Code, and (ii) each payment made under this
Plan and any Award granted under the Plan shall be treated as a separate payment
and the right to a series of installment payments under this Plan or any such
Award shall be treated as a right to a series of separate payments.  In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A, then to the extent necessary to avoid subjecting the Participant
to the imposition of any additional tax under Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i) of the Code, shall not
be paid to the Participant during such period, but shall instead be accumulated
and paid to the Participant (or, in the event of the Participant’s death, the
Participant’s estate) in a lump sum on the first business day after the earlier
of the date that is six months following the Participant’s separation from
service or the Participant’s death.  Notwithstanding any other provision of the
Plan to the contrary, the Committee, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify the Plan and any Award granted under the Plan so
that the Award

 

-20-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

qualifies for exemption from or complies with Section 409A; provided, however,
that the Committee makes no representations that Awards granted under the Plan
shall be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to Awards granted under the Plan.

(b)Also notwithstanding any other provision of the Plan to the contrary, the
Board or the Committee shall have broad authority to amend the Plan or any
outstanding Award without the consent of the Participant to the extent the Board
or the Committee deems necessary or advisable to comply with, or take into
account, changes in applicable tax laws, securities laws, accounting rules or
other applicable laws, rules or regulations.

 

15.6

Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.

 

15.7

No Trust or Fund

The Plan is intended to constitute an “unfunded” plan.  Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

15.8

Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

15.9

Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed

 

-21-

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

amended without, in the Committee’s determination, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

15.10

Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.  Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

 

15.11

Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required, whether located in the United States or a foreign jurisdiction.

SECTION 16.  EFFECTIVE DATE

The effective date (the “Effective Date”) is the date on which the Plan is
approved by the stockholders of the Company.

 

-22-

 

 

 

 

 

 

 

 

 

 

 

 